DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/2021 and 7/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotatable component in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See threaded knob 175 and spooled wire system 176 for rotatable components
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 6,585,694; hereafter Smith).
In regard to claim 1, Smith discloses a catheter system comprising (10): a first catheter (16) having a first end and a second end, wherein the first catheter has a first diameter; a second catheter (12) having a first end and a second end, wherein the second catheter (12) has a second diameter that is less than the first diameter of the first catheter (16) (clearly shown in Figure 1), and wherein the second catheter (12) is positioned at least partially within a lumen of the first catheter and is moveable relative to the first catheter such that the second catheter can be advanced out of or retracted into the lumen of the first catheter (see Figures 1-2; col. 6, lines 20-25); a wire (18) having a first end and a second end, wherein the first end of the wire is coupled to the second catheter (see col. 5, lines 36-38); and a rotatable component (60) in mechanical communication with the wire (see col. 6, lines 20-25; “mechanical communication” includes intermediary structures), wherein a rotation of the rotatable component in a first direction causes the second catheter to be advanced out of the lumen of the first catheter, and wherein a rotation of the rotatable component in a second direction opposite the first direction causes the second catheter to be retracted into the lumen of the first catheter (see col. 6, lines 20-55).
In regard to claim 2, Smith discloses wherein a wall thickness of a portion of the first end of the second catheter (12) is less than a wall thickness of a portion of the first end of the first catheter (16) (see Figure 1; see wall thickness of handle 30 which can be interpreted as part of the first catheter).
In regard to claim 3, Smith discloses wherein the first catheter (16) comprises a first material, and wherein the second catheter (12) comprises a second material that is different than the first material (see col. 5, lines 39-60).
In regard to claim 4, Smith discloses wherein the first material comprises an elastomer, a metal, a hydrophilic polymer (PTFE/FEP are hydrophilic polymers), or a combination thereof.
In regard to claim 5, Smith discloses wherein the second material comprises an elastomer, a metal, a hydrophilic polymer (PTFE is a hydrophilic polymer), or a combination thereof.
In regard to claim 6, Smith discloses wherein a stiffness of a portion of the first end of the first catheter (16) is greater than a stiffness of a portion of the first end of the second catheter (12) (see Figure 1; see wall thickness of handle 30 which can be interpreted as part of the first catheter).
In regard to claim 9, Smith discloses wherein the first catheter includes a conduit (34) arranged therein in which the wire (18) at least partially resides.
In regard to claim 10, Smith discloses further comprising a locking system (70, 72) configured to lock the second catheter in place.
In regard to claim 11, Smith discloses wherein the first catheter is in mechanical communication with the second catheter via a rack and pinion system (70 is toothed rack and 72 is toothed pinion).
In regard to claim 21, Smith discloses further comprising: a third catheter (system 10 is configured to be inserted in endoscope; the endoscope is interpreted as a third catheter) having a first end and a second end, wherein the third catheter has a third diameter that is less than the second diameter, and wherein the third catheter is moveable relative to the second catheter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Shockey et al. (US 5,120,323; hereafter Shockey).
Smith discloses the limitations recited in claim 1 but fails to expressly teach wherein the first catheter comprises a plurality of braided metal strands arranged longitudinally or helically along at least a portion of a length of the first catheter as is recited in claim 7 or wherein at least one of the first catheter and the second catheter comprises a hydrophilic coating as is recited in claim 8.
Shockey discloses an analogous telescoping catheter system (10) comprising a large diameter guide catheter (12) and a telescoping inner catheter (26), wherein the guide catheter (12) is made of a blend of polyurethanes with a braided wire sheath (14) (see col. 3, lines 6-11) and the inner catheter (26) is made of PTFE (see col. 3, lines 44-51). Shockey discloses that the disclosed materials are well suited for catheters suited for navigation through the vasculature.  In regard to claim 8, Shockey discloses wherein the guide catheter (12) is coated PTFE to reduce the coefficient of friction (see col. 4, lines 51-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with the materials of Shockey as material choice is considered well within the skill of the ordinary artisan, especially when the materials are known to provide suitable properties.
Claim(s) 12-16, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
In regard to claims 12-16, 18-19, 22-23, Smith discloses a catheter system as is recited in claims 1 and 21 but fails to teach the dimensions recited in these claims. The examiner first notes that the instant disclosure describes these dimensions as being merely preferable, and does not describe such dimensions as contributing any unexpected results to the system. As such, parameters such as the length and diameter of the third section are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of these dimensions would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. It would have been obvious to use these dimensions if the situation dictated so.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Levin et al. (US 6,592,567; hereafter Levin).
Smith discloses a catheter system as is recited in claim 1 but fails to further teach wherein the wire comprises at least one braided wire as is recited in claim 17.
Levin discloses an analogous telescoping catheter system (see at least Figure 7) comprising a torque wire (28) that is configured to push the telescopic tip (11) forward. The torque wire is described in one embodiment as braided (see col. 10, lines 41-42) and provides sufficient flexibility to follow the curve of the catheter and at the same time provides sufficient rigidity to avoid kinking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with the braided wire of Levin in order to provide a positioning wire with kink resistance and suitable flexibility.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Forman (US 5,415,636).
Smith discloses a catheter system as is recited in claim 1 but fails to further teach a balloon coupled to the first end of the first catheter as is recited in claim 1.
Forman discloses an analogous telescoping catheter system (10) comprising a balloon (24) coupled to a first end of a first catheter (22). The balloon provides the catheter with dilation capabilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with the balloon of Forman in order to provide balloon dilation capability to the catheter system.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of McWeeney et al. (US 2005/0272975; hereafter McWeeney).
Smith discloses a catheter system as is recited in claim 1 but fails to further teach a plurality of flush lines positioned on the second end of the first catheter as is recited in claim 24. 
McWeeney discloses an analogous catheter comprising a plurality of flush lines (62) positioned on the catheter (38). The flush lines provide the system with irrigation capabilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with the flush lines of McWeeney in order to provide a system with irrigation capabilities.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Groshong (US 4,772,266).
Smith discloses a catheter system as is recited in claim 1 but fails to further teach a dilator coupled to the first end of the second catheter as is recited in claim 25, and wherein the dilator has a length at least about 5 cm longer than an overall length of the catheter system when the second catheter is fully extended as is recited in claim 26.
Groshong discloses an analogous catheter system (10) comprising a sheath (14) and a dilator (12). Groshong teaches, “The objective of the dilator/sheath assembly 10, is to use the same in the assembled condition shown in FIG. 1 by advancing the assembly 10 telescopically over a guide wire indwelling in a vein, an artery or other body cavity of a medical patient and to force first the tapered distal end 16 of the dilator 12 through the puncture site to enlarge the same and thereafter to likewise force the tapered distal end 18 of the sheath assembly 14 through the puncture site to further enlarge the same, all preparatory to insertion of a flexible catheter tube 20 (FIG. 5) through the hollow interior of the sheath while the sheath is indwelling, in a manner hereinafter explained in greater detail. As also explained more specifically herein, the dilator 12 is later withdrawn from the puncture site and the sheath is subsequently removed from the indwelling flexible catheter tube 20.” (see col. 2, line 63- col. 3, line 11). The dilator (12) of Groshong provides insertion capabilities for the catheter system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with the dilator of Groshong to provide an insertion means for the catheter system.
In regard to claim 33, Groshong teaches that the dilator (12) has a length greater than the length of the sheath (14) (see col. 4, lines 28-31). This configuration obviously allows the dilator to enter the puncture site first and dilate the opening for the insertion of the sheath. The motivation to combine remains the same as stated above. While Groshong does not disclose the 5 cm extension, the instant disclosure describes this dimension as being merely preferable, and does not describe such a dimension as contributing any unexpected results to the system. As such, parameters such as the 5 cm extension are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the 5 cm extension would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wang (US 5,533,985).
Smith discloses a catheter system as is recited in claim 1 but fails to teach wherein the second catheter has a first portion arranged at the first end, a second portion arranged at the second end and a third portion arranged therebetween, wherein the first portion of the second catheter has a wall thickness less than a wall thickness of the third portion of the second catheter and the wall thickness of the third portion of the second catheter is less than a wall thickness of the second portion of the second catheter as is recited in claim 27 and wherein the second catheter has a first portion arranged at the first end a second portion arranged at the second end and a third portion arranged therebetween, wherein the first portion of the second catheter has a durometer less than a durometer of the third portion of the second catheter, and wherein the durometer of the third portion of the second catheter is less than the durometer of the second portion of the second catheter as is recited in claim 28 and wherein an outer diameter of the first portion of the second catheter is the same as an outer diameter of the third portion of the second catheter as is recited in claim 29 and wherein an outer diameter of the second portion of the second catheter is greater than the outer diameter of the first portion and the outer diameter of the third portion of the second catheter as is recited in claim 30, and wherein the first catheter has a distal first section at the first end and a proximal second section at the second end, wherein the first catheter comprises an elastomer outer layer with a durometer in the distal first section that is lower than a durometer of the proximal second section as is recited in claim 31.
In regard to claim 27-28 and 30-31, Wang discloses an analogous catheter assembly with a differential stiffness along the longitudinal axis. Wang discloses a catheter has a first portion (16) arranged at the first end, a second portion (18) arranged at the second end and a third portion (19 including the tapered portion; see Figure 1a) arranged therebetween, wherein the first portion (16) of the second catheter has a wall thickness less than a wall thickness of the third portion (19) of the second catheter and the wall thickness of the third portion (19 and taper) of the second catheter is less than a wall thickness of the second portion (18) of the second catheter. Wang discloses that this configuration is a suitable configuration for stiffness transition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith with the stiffness configuration of Wang in order to provide a suitable stiffness profile for navigation through the vasculature.
In regard to claim 29, Wang discloses an embodiment with an internal wall transition, wherein the outer diameter of the wall is uniform.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,027,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783